Citation Nr: 1507330	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-35 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due
to service-connected disabilities (TDIU) prior to August 27, 2010.


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from January 1968 to October 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
rating decision issued in January 2010 by the Department of Veterans
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that a 100 percent schedular rating was granted in a September 2012 rating decision for service-connected coronary artery disease, status post myocardial infarction, effective August 27, 2010.  Consequently the issue of entitlement to a TDIU became moot as of that date and the Board has rephrased this issue to reflect that only the period prior to that date is at issue.

The Veteran's appeal was previously before the Board in May 2014 at which time the Board issued a decision denying claims for increased disability ratings for peripheral neuropathy of the upper and lower extremities and a coronary artery bypass graft scar.  It also denied reopening a January 1995 rating decision in which service connection for a skin disorder was denied.  Finally, the Board remanded the Veteran's claim for a TDIU.  That claim has now been returned to the Board after the requested development was completed.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  At this time, the Board finds that the prior remand has been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally the Board notes that the Veteran's attorney withdrew his representation in a
November 2013 letter to the Board.  In February 2014, the Board notified the Veteran by letter of this and offered him the opportunity to appoint a new
Representative.  After 30 days the Board had received no response from the
Veteran.  Therefore, the Board finds the Veteran to be unrepresented in his appeal at
this time, and it may proceed to adjudicate the appeal without prejudice to him.

FINDING OF FACT

Resolving reasonable doubt, the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disabilities as of June 3, 2009, but not earlier.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met as of June 3, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The notice provided does not need to be veteran specific.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277, 1277 (Fed. Cir. 2009) ("Vazquez-Flores II").

In this case, notice was sent to the Veteran in November 2009, prior to the initial adjudication of his claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was further advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The Board finds, therefore, that adequate notice was provided to the Veteran.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in December 2009, June 2012 and July 2014.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

Prior to August 27, 2010 (when a schedular 100 percent was awarded), the Veteran was service-connected for multiple disabilities as follows:

1. coronary artery disease, status post myocardial infarction, evaluated as 10 percent disabling effective September 1, 2002;
2. hypertension evaluated as 10 percent disabling effective July 31, 1980;
3. prostate cancer evaluated as 20 percent disabling effective May 9, 2000;
4. diabetes mellitus, type II, evaluated as 20 percent disabling effective August 31, 2006;
5. peripheral neuropathy, right upper extremity, evaluated as 10 percent disabling effective August 31, 2006;
6. peripheral neuropathy, left upper extremity, evaluated as 10 percent effective August 31, 2006;
7. peripheral neuropathy, right lower extremity, evaluated as 10 percent effective August 31, 2006, and 20 percent effective November 12, 2009;
8. peripheral neuropathy, left lower extremity, evaluated as 10 percent effective August 31, 2006, and 20 percent effective November 12, 2009;
9. malaria evaluated as zero percent disabling effective July 31, 1980; and
10. scar, status post coronary artery bypass graft, evaluated as zero percent disabling effective November 12, 2009.
At the time the Veteran's application for a TDIU was received in November 2009, his combined disability rating (with consideration of the bilateral factor) was 70 percent effective August 31, 2006.  Effective November 12, 2009, it was 80 percent.  A 100 percent rating was awarded effective August 27, 2010.

The Board acknowledges that the Veteran did not have a single disability rated as 40 percent disabling prior to August 27, 2010. There are exceptions, however, to the general rule that must be taken into consideration.  Disabilities resulting from a common etiology or a single accident is such an exception.  See 38 C.F.R. § 4.16(a).  In the present case, the Veteran has diabetes mellitus, type II.  He also has peripheral neuropathy of all four extremities that is related to his diabetes mellitus, type II.  These disabilities, therefore, should be considered as one disability for purposes of determining whether there is a single disability rated as 40 percent disabling.  When combining the single ratings together, the Board finds that the combined rating is clearly greater than 40 percent even without consideration of the bilateral factor.  

Consequently, the Board finds that the Veteran had a single 40 percent disability rating with a combined disability rating of 70 percent or greater during the applicable appeal period.  Thus, the basic criteria for a TDIU have been met.  However, the evidence must still show that the Veteran was unable to pursue a substantially gainful occupation due to his service-connected disabilities.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In its May 2014 remand, the Board found that there were some inconsistencies as to the Veteran's unemployability between what the VA treatment records show, what the VA examiners indicated, and what the Veteran's prior attorney had argued.  Thus, it remanded for a new VA examination with appropriate medical opinions to resolve these inconsistencies.  That examination was provided in July 2014.

After examining the Veteran to determine the current severity of his disabilities, the examiner indicated that his disabilities had the following functional impact on the Veteran's ability to work:

1. His diabetes mellitus, type II, would have a MILD IMPACT to his ability to perform sedentary and physical employment due to fatigability associated with the condition.
2. His peripheral neuropathy would have a MILD TO MODERATE IMPACT to his ability to perform sedentary employment and a SEVERE IMPACT to his ability to perform physical employment due to difficulty walking, standing, and handling objects associated with the condition.
3. His heart condition would have a MILD IMPACT to his ability to perform sedentary employment and a SEVERE IMPACT to his ability to perform physical employment due to dyspnea and fatigability and risk of further cardiac injury associated with stress and physical exertion associated with the condition.
4. His hypertension would have NO IMPACT to his ability to perform sedentary or physical employment.
5. His prostate cancer would have NO IMPACT to his ability to perform sedentary or physical employment.
6. His coronary artery bypass graft scar would have NO IMPACT to his ability to perform sedentary or physical employment.

The examiner, however, rendered an opinion that the Veteran is unable to pursue a substantially gainful occupation as a result of his service-connected disabilities.  The examiner set forth a detailed and thorough rationale for the medical opinion given.  The examiner stated that the Veteran has an extraordinarily long list of current debilitating diagnoses with overlapping symptomatology that renders it extremely difficult to parse out which symptoms are due to his service-connected disabilities and which are due to his nonservice-connected conditions.  However, it appears clear that the primary symptom to which he imputes his inability to work at the present time relates to diabetic peripheral neuropathy.  

Therefore, the first issue the examiner addressed was to determine whether the Veteran's neuropathic symptoms have arisen to such a degree as to produce substantial disability.  After noting the lack of information in the clinical notes in contrast to the abundant documentation in the VA examinations, the examiner stated that he concurred with the previous examiner in assigning a MILD TO MODERATE impact of the neuropathy to sedentary and a SEVERE IMPACT of the neuropathy to physical employment.  A determination of a "severe impact" to sedentary activities does not appear warranted (the attorney statements regarding this issue were noted).  The examiner opined, therefore, that the Veteran's peripheral neuropathy, in and of itself, would render sedentary employment difficult, but nonetheless possible, but physical employment would appear not possible based upon this disability.  

The examiner then went on to evaluate the other documents of record concerning the Veteran's global capacity for employment.  He stated that, in general, the Veteran's statements and supporting statements are convincing with respect to overall unemployability.  However, a great deal of the Veteran's disability is caused by his nonservice-connected chronic obstructive pulmonary disease (COPD).  By itself, this condition would cause severe dyspnea and fatigability for all exertional, and even most sedentary, employments overwhelming and masking other causes.  In addition to this, the Veteran's nonservice-connected obstructive sleep apnea would also contribute to his overall fatigability and be difficult to separate out from fatigability due to his service-connected conditions.  Despite these difficulties, the examiner opined that the service-connected conditions, taken apart from his nonservice-connected conditions, would combine to render the Veteran unable to pursue substantially gainful employment.  This opinion is based upon a progression of symptoms which appeared substantially related to the Veteran's heart condition, which are found in clinical documents in 2009.

The examiner was also asked that, if he found the Veteran to be unemployable due to service-connected disability, he render an opinion regarding the onset of such unemployability.  The clinical notes were reviewed to attempt to establish this level.  The examiner stated that the Veteran has extensive medical documentation, but very little which provides direct insight into the issue of sedentary employability.  Based upon his analysis of the records, however, the examiner opined that it would appear likely that the Veteran would not have been employable in any type of occupation beginning in mid-2009.  

Based upon the foregoing favorable medical opinions that the Veteran was completely unemployable starting in mid-2009, the Board finds that the Veteran was unable to obtain or sustain substantially gainful employment due to his service-connected disabilities at the time he filed his claim for a TDIU in November 2009.  In establishing the date of onset of unemployability, however, the Board has taken into consideration the regulations regarding assigning an effective date for an increased disability rating.  

The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

The examiner did not provide an exact date that the evidence showed the Veteran was completely unemployability; however, he did opine that it would have been in mid-2009.  In rendering this opinion, the examiner pointed to several VA treatment notes.  He noted a November 12, 2008, VA treatment note that documents progressive weakness, shortness of breath and fatigue.  He also noted that a June 3, 2009, VA treatment note documented continuity of these symptoms; however, by this time, the Veteran's nonservice-connected obstructive sleep apnea had been addressed.  He also indicated that an August 28, 2009, VA treatment note continued the discussion, and appears to eliminate COPD as the primary cause of the change.  Finally, he noted that the Veteran's spouse documented progressive disability in a November 2009 statement.  Based upon the examiner's statements and opinion, along with the VA treatment records, the Board will resolve reasonable doubt in favor of the Veteran that he was unable to obtain or sustain a substantially gainful occupation as of June 3, 2009, the date of the VA treatment note that shows continued complaints of weakness, shortness of breath and fatigue.  The Board finds that this date most closely approximates the timeframe the VA examiner determined was the onset of the Veteran's unemployability.  

An effective date earlier than June 3, 2009, is not, however, warranted as the preponderance of the evidence does not establish that the Veteran was unable to obtain or sustain a substantially gainful occupation.  The Board rejects the November 12, 2008, treatment note as being sufficient to establish an effective date because that and earlier records fail to relate his fatigue to any service-connected disability.  Rather they relate it to his nonservice-connected obstructive sleep apnea or possibly anemia.  

Furthermore, although the Veteran and his wife have reported at various times that he quit his job in 2006, the VA treatment records and the information received from his employer clearly demonstrate that the Veteran worked through July 2007.  As discussed by the July 2014 VA examiner, there is a lack of documentation thereafter to demonstrate that the Veteran's service-connected disabilities caused the Veteran to be unable to perform sedentary work.  There are also notations in the VA treatment records that the Veteran remained very active, including working on his family farm, despite statements to the contrary.  

In addition, Social Security records from October 2007 show that he was not found to be unemployable due to disability due to having residual functional capacity for medium work.  Moreover, the July 2014 VA examiner stated that it is likely that the symptoms that caused the Veteran to quit his very physical job (weakness and fatigue) would have permitted him to maintain sedentary employment for some time afterwards.  The Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disabilities as of June 3, 2009, but not earlier.






ORDER

Entitlement to a TDIU is granted as of June 3, 2009, subject to controlling regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


